            Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


  JAMES ORPHANIDIS,
                                                     Civil Action No.
                      Plaintiff,
                                                     COMPLAINT FOR VIOLATIONS
       v.                                            OF THE FEDERAL SECURITIES
                                                     LAWS


                                                     JURY TRIAL DEMANDED
   BONANZA CREEK ENERGY, INC.,
   JAMES E. CRADDOCK, ERIC T.
   GREAGER, CARRIE L. HUDAK, PAUL
   KEGLEVIC, AUDREY ROBERTSON,
   BRIAN STECK, and JEFFREY E.
   WOJAHN,


                      Defendants.



       Plaintiff James Orphanidis (“Plaintiff”) by and through his undersigned attorneys, brings

this action on behalf of himself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

Bonanza Creek Energy, Inc. (“Bonanza” or the “Company”) and other related parties and non-

parties with the United States Securities and Exchange Commission (“SEC”); (b) review and

analysis of press releases and other publications disseminated by certain of the Defendants

(defined below) and other related non-parties; (c) review of news articles, shareholder

communications, and postings on the Company’s website concerning the Company’s public

statements; and (d) review of other publicly available information concerning Bonanza and the

Defendants.
            Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 2 of 21




                                SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against Bonanza and the Company’s Board

of Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a)

and 20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule

14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed transactions (the “Proposed

Transactions”) between the Company, Extraction Oil & Gas, Inc. (“Extraction”), and CPPIB

Crestone Peak Resources America Inc. (“Crestone Peak”).

       2.       On May 9, 2021, the Company entered into an Agreement and Plan of Merger

(the “Extraction Merger Agreement”) with Extraction. Pursuant to the terms of the Extraction

Merger Agreement, Raptor Eagle Merger Sub, Inc., a wholly owned subsidiary of Bonanza

(“Raptor Eagle Merger Sub”), will merge with and into Extraction (the “Extraction Merger”),

with Extraction surviving the merger as a wholly owned subsidiary of Bonanza. As a

consequence of the Extraction Merger, Extraction shareholders will be entitled to receive 1.1711

shares of Bonanza common stock for each share of Extraction owned, with cash paid in lieu of

the issuance of fractional shares, if any (the “Extraction Merger Consideration”).

       3.       Thereafter, on June 6, 2021, the Company, entered into an Agreement and Plan of

Merger with Crestone Peak (the “Crestone Peak Merger Agreement” and together with the

Extraction Merger Agreement, the “Merger Agreements”). Pursuant to the terms of the Crestone

Peak Merger Agreement, Raptor Condor Merger Sub 1, Inc., a wholly owned subsidiary of

Bonanza (“Raptor Condor Merger Sub 1”), will merge with and into Crestone Peak, with

Crestone Peak surviving the merger (the “Merger Sub 1 Merger”). Following the Merger Sub 1

Merger Crestone Peak will merge with and into Raptor Conder Merger Sub 2, LLC, a wholly

owned subsidiary of Bonanza (“Raptor Condor Merger Sub 2”), with Raptor Condor Merger Sub




                                                2
            Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 3 of 21




2 continuing as the surviving entity as a wholly owned subsidiary of Bonanza (the “Merger Sub

2 Merger” and together with Merger Sub 1 Merger, the “Crestone Peak Merger”). As a

consequence of the Crestone Peak Merger, Crestone Peak shareholders will have their common

stock converted into the right to collectively receive 22,500,000 shares of Bonanza Creek

common stock (the Crestone Peak Merger Consideration”). The closing of the Crestone Peak

Merger is expressly conditioned upon the closing of the Extraction Merger. Following the

completion of the Crestone Peak Merger, persons who were stockholders of Bonanza,

Extraction, and Crestone Peak immediately prior to the Crestone Peak Merger will own

approximately 37%, 37% and 26% of the combined company, respectively.

       4.       On August 24, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transactions, the Board authorized the filing of a materially incomplete

and misleading registration statement on Form S-4/A with the SEC (the “Registration

Statement”), in violation of Sections 14(a) and 20(a) of the Exchange Act.

       5.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Bonanza and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transactions unless and until the material information discussed below is disclosed to Bonanza

shareholders before the vote on the Proposed Transactions or, in the event the Proposed

Transactions are consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.




                                                  3
               Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 4 of 21




                                    JURISDICTION AND VENUE

          6.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          7.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          8.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                            THE PARTIES

          9.       Plaintiff is, and has been at all times relevant hereto, the owner of Bonanza

shares.

          10.      Defendant Bonanza is incorporated under the laws of Delaware and has its

principal executive offices located at 410 17th Street, Suite 1400, Denver, Colorado 80202. The

Company’s common stock trades on the New York Stock Exchange u4nder the symbol “BCEI.”

          11.      Defendant James E. Craddock (“Craddock”) is and has been a Bonanza director at

all times during the relevant time period.

          12.      Defendant Eric T. Greager (“Greager”) is and has been the President, Chief

Executive Officer (“CEO”) and a director of Bonanza at all times during the relevant time

period.




                                                    4
         Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 5 of 21




       13.     Defendant Carrie L. Hudak (“Hudak”) is and has been a Bonanza director at all

times during the relevant time period.

       14.     Defendant Paul Keglevic (“Keglevic”) is and has been a Bonanza director at all

times during the relevant time period.

       15.     Defendant Audrey Robertson (“Robertson”) is and has been a Bonanza director at

all times during the relevant time period.

       16.     Defendant Brian Steck (“Steck”) is and has been the Chairman of the Board of

Bonanza at all times during the relevant time period.

       17.     Defendant Jeffrey E. Wojahn (“Wojahn”) is and has been a Bonanza director at

all times during the relevant time period.

       18.     Defendants Craddock, Greager, Hudak, Keglevic, Robertson, Steck and Wojahn

are collectively referred to herein as the “Individual Defendants.”

       19.     The Individual Defendants, along with Defendant Bonanza, are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

       20.     Bonanza is an independent oil and natural gas company engaged in the

acquisition, exploration, development, and production of oil and associated liquids-rich natural

gas in the Rocky Mountain region of the United States. The Company’s assets and operations are

concentrated in rural, unincorporated Weld County, Colorado, within the Wattenberg Field,

focused on the Niobrara and Codell formations.




                                                 5
           Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 6 of 21




                      The Company Announces the Proposed Transactions

       21.      On May 10, 2021, the Company jointly issued a press release announcing the

proposed transaction between the Company and Extraction. The press release stated in part:

       DENVER, May 10, 2021 (GLOBE NEWSWIRE) -- Bonanza Creek Energy, Inc.
       (NYSE: BCEI) (“Bonanza Creek”) and Extraction Oil & Gas, Inc. (NASDAQ:
       XOG) (“Extraction”), today announced that they have entered into a definitive
       agreement to combine in an all-stock merger of equals. The combined company,
       to be named Civitas Resources, Inc. (“Civitas”), will be the largest pure-play
       energy producer in Colorado’s Denver-Julesburg (DJ) Basin, with an aggregate
       enterprise value of approximately $2.6 billion (based on the closing share prices
       of Bonanza Creek and Extraction on May 7, 2021).


       Transaction Highlights

       •     The merger will create a leading energy producer in Colorado’s DJ Basin, a
             basin characterized by low operating costs, extensive infrastructure, ample
             takeaway, multiple producing horizons and responsible energy production.
       •     The combined company will operate across approximately 425,000 net acres,
             with a production base of 117 thousand barrels of oil equivalent per day (117
             Mboe/d, on a pro forma 1Q21 production basis).
       •     The transaction is expected to be significantly accretive to free cash flow and
             other per-share metrics.
       •     At closing, Civitas is projected to be one of most well-capitalized companies
             in the industry, with a leverage ratio below 0.3x pro forma 1Q21 Net Debt /
             2021E EBITDA.
       •     Civitas expects to achieve annual expense and capital savings of
             approximately $25 million.
       •     Bonanza Creek’s recently announced annual dividend of $1.40 per share is
             expected to be increased by Civitas to $1.60 per share effective at closing,
             with such increase representing a distribution of approximately half of the
             transaction synergies to Civitas’ shareholder base.
       •     Bonanza Creek President and Chief Executive Officer, Eric Greager, will
             serve as President and CEO of Civitas. Other senior leadership positions will
             be filled by current executives of Bonanza Creek and Extraction.
       •     Extraction Chairman of the Board, Ben Dell, will serve as Chairman of
             Civitas, and each of Bonanza Creek and Extraction will nominate four
             directors to Civitas’ diverse, eight-member Board.



                                                  6
    Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 7 of 21




•    Civitas will take to the next level an E&P business model that has been
     actively embraced by both Bonanza Creek and Extraction, defined by
     operational discipline, a strong balance sheet, commitment to free cash flow
     generation, financial alignment with stakeholders, environmental and
     community leadership, and best-in-class governance.
•    At closing, Civitas will be Colorado’s first net-zero oil and gas producer
     (scope 1 and scope 2) through an intensive, continuing focus on reducing
     operational emissions and a multi-year investment in certified emissions
     offsets.

                                  *      *       *

Transaction Details

Under the terms of the definitive merger agreement, Extraction shareholders will
receive a fixed exchange ratio of 1.1711 shares of Bonanza Creek common shares
for each share of Extraction common stock owned on the closing date. Based on
the exchange ratio and the closing price of Bonanza Creek’s common stock on
May 7, 2021, Civitas would have an aggregate enterprise value of approximately
$2.6 billion. Upon completion of the transaction, Bonanza Creek and Extraction
shareholders will each own approximately 50.0% of Civitas, both on a fully
diluted basis.

The transaction, which is expected to close in the third quarter of 2021, has been
unanimously approved by the boards of directors of both companies. Funds
managed by Kimmeridge Energy own approximately 38% percent of the
outstanding shares of Extraction and have entered into a support agreement to
vote in favor of the transaction. The closing of the merger is subject to customary
closing conditions, including approvals by Bonanza Creek and Extraction
shareholders.

Strategic Rationale

•    Enhanced scale and geographic breadth – Civitas will be the largest pure-
     play energy producer in the DJ Basin with current production of 117 thousand
     barrels of oil equivalent per day (117 Mboe/d) and approximately 425,000 net
     acres. These operations are geographically diversified across rural, less
     regulatory-intensive areas, as well as more prospective suburban acreage.
•    Acceleration of cash returns to shareholders – Civitas represents the next
     level of an E&P business model that has been actively embraced by both
     Bonanza Creek and Extraction, and is defined by capital discipline, low cost
     structure, and a strong balance sheet to maximize free cash flow and
     accelerate the distribution of a material portion of this cash to shareholders.
     Disciplined reinvestment rates are expected to yield flat to low production
     growth in the coming years and generate sufficient free cash flow to support


                                          7
    Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 8 of 21




     material dividends going forward. Bonanza Creek’s recently announced
     annual dividend of $1.40 per share is expected to be increased by Civitas to
     $1.60 per share effective at closing, with such increase representing a
     distribution of approximately half of the transaction synergies to Civitas’
     shareholder base.
•    Strong balance sheet and liquidity – The all-stock transaction ensures
     Civitas will retain a strong balance sheet, with a leverage ratio below 0.3x pro
     forma 1Q21 Net Debt / 2021E EBITDA, at the time of closing, and Civitas
     will target leverage of approximately 0.5x over the longer term. Civitas will
     also have significant liquidity. As of April 1, 2021, Bonanza Creek and
     Extraction had combined cash on hand of $127 million and combined
     undrawn capacity under their credit facilities of $651 million. The resulting
     enhanced credit profile is expected to broaden the combined company’s
     access to the capital markets and reduce its overall cost of capital.
•    Advances consolidation strategy – Civitas represents a major step in
     Bonanza Creek’s and Extraction’s consolidation strategies, which have been
     pursued in conjunction with the companies’ continuing initiatives to reduce
     unit costs, expand margins, enhance returns, increase financial strength, and
     grow cash distributions to shareholders. Civitas will be positioned to be the
     preferred consolidation partner for additional transactions in the DJ Basin,
     helping to increase its trading liquidity and market relevance, and ultimately
     to elevate its presence among the top energy producers in the country.
•    Industry-leading commitment to ESG excellence and values – Civitas will
     expand on the ESG initiatives pursued by both Bonanza Creek and Extraction,
     including its commitment to become Colorado’s first net-zero oil and gas
     producer at closing, through continuing reduction in operational emissions
     coupled with a multi-year investment in certified emissions offsets. Civitas
     will pursue additional sustainability objectives including the adoption of an
     electric vehicle (EV) fleet; installation of EV charging stations in its
     communities; air monitoring and certification through leading organizations
     such as Project Canary and pursuit of the Responsibly Sourced Gas
     certification for its natural gas production; the development of community
     solar facilities; and the financing of a community fund to sponsor local project
     grants and scholarships. Upon close, Civitas will provide a progressive
     framework for achieving its ESG targets, which it believes will address the
     interests of its operating partners, employees, service providers, and the
     communities in which the combined company operates.
Governance and Leadership
Following the merger, the Civitas board of directors will consist of eight
members, four directors from Bonanza Creek and four from Extraction.
Extraction’s current Chairman, Ben Dell, will be Chairman of the Board, and
Bonanza Creek’s current President and Chief Executive Officer will be President
and CEO of Civitas. The combined company’s executive team will include
demonstrated leaders from each of Bonanza Creek and Extraction, including:


                                          8
           Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 9 of 21




       Matt Owens as EVP and COO, Marianella Foschi as EVP and CFO, Skip Marter
       as EVP and General Counsel, Sandi Garbiso as SVP and CAO, and Brian Cain as
       VP of External Affairs and ESG Policy. Civitas will be headquartered in Denver.
       Advisors
       J.P. Morgan Securities LLC is serving as financial advisor and Vinson & Elkins
       LLP is serving as legal advisor to Bonanza Creek. Petrie Partners Securities, LLC
       is serving as financial advisor and Kirkland & Ellis LLP is serving as legal
       advisor to Extraction.

       22.      On June 7, 2021, the Company jointly issued a press release announcing the

proposed transaction between the Company and Crestone Peak. The press release stated in part:


       DENVER, June 07, 2021 (GLOBE NEWSWIRE) -- Civitas Resources, Inc.
       (“Civitas” or the “Company”), a Colorado energy leader that will be formed upon
       closing of the recently-announced merger of Bonanza Creek Energy, Inc. (NYSE:
       BCEI) (“Bonanza Creek”) and Extraction Oil & Gas, Inc. (NASDAQ: XOG)
       (“Extraction”), today announced that it has materially advanced its consolidation
       strategy in the Denver-Julesburg (DJ) Basin by entering into a definitive
       agreement to acquire Crestone Peak Resources (“Crestone”), another leading
       energy producer in the region. Civitas is expected to have an enterprise value of
       approximately $4.5 billion (based on the closing market equity capitalizations of
       Extraction and Bonanza Creek as of June 4, 2021), and will be optimally
       positioned to increase efficiencies through combining operations across more than
       half a million net acres and an estimated production base of approximately
       160,000 barrels of oil equivalent per day.

       The agreement to acquire Crestone represents the most recent initiative in Civitas’
       execution of the new E&P business model that has been actively embraced by
       each of Bonanza Creek and Extraction. The model is defined by operational
       discipline, a strong balance sheet, commitment to free cash flow generation,
       financial alignment with stakeholders, environmental and community leadership,
       and best-in-class governance. Civitas is also proud that, inclusive of the Crestone
       assets, it will be Colorado’s first carbon neutral oil and gas producer (scope 1 and
       scope 2) upon closing, advancing its net-zero goals.

       STRATEGIC RATIONALE

       •     The acquisition of Crestone will strengthen the strategic rationale underlying
             the formation of Civitas, as it is projected to enhance the Company’s scale, in-
             basin diversification, balance sheet, and liquidity profile. Civitas will have
             established itself as the preferred consolidation partner in the target-rich DJ
             Basin, which will help increase its trading liquidity and market relevance, and
             ultimately elevate its presence among top energy producers in the country.


                                                  9
    Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 10 of 21




•    With the addition of Crestone, Civitas will operate across more than half a
     million net acres, with leasehold positions in all key areas of the DJ Basin.
     The Company will also have an estimated production base of approximately
     160,000 barrels of oil equivalent per day (on a pro forma 1Q21 production
     basis) and YE20 SEC proved reserves of more than 530 MMBoe.

•    Crestone’s primary shareholder is Canada Pension Plan Investment Board
     (“CPP Investments”). CPP Investments will become Civitas’ largest
     shareholder and will designate one member to the Civitas board upon closing.

•    Civitas is committed to returning capital to shareholders through increased
     dividends and anticipates that the previously announced Civitas annual
     dividend of $1.60/share will be increased to $1.85 at closing, with the
     continued potential for additional increases, share repurchases and special
     dividends.

•    The acquisition of Crestone is expected to be accretive on all 2022 estimated
     key metrics, including cash flow per share, dividends per share, inventory
     quality, credit profile and cost of capital. Civitas, pro forma for the Crestone
     transaction, is expected to generate more than $1.3 billion in 2022E EBITDA
     and more than $575 million in 2022E free cash flow.

•    Civitas expects to target flat to low production growth with moderate cash
     flow reinvestment.

•    The Company’s enhanced financial profile is expected to accelerate cash
     returns to shareholders. The integration of Crestone is expected to result in
     approximately $45 million of annual synergies, in addition to approximately
     $25 million in annual synergies associated with the Bonanza Creek/Extraction
     merger.

•    The acquisition of Crestone will further advance Civitas’ industry-leading
     ESG strategy, demonstrated by the Company’s commitment to achieve net-
     zero emissions. Civitas has an intensive, continuing focus to reduce
     operational emissions and a multi-year investment in certified emissions
     offsets.

•    Upon closing, Civitas will provide a progressive framework for achieving its
     ESG targets, which it believes will address the interests of its operating
     partners, employees, and service providers.

•    Civitas was created with the goal of operating in partnership with, and
     delivering unprecedented value to, its communities. To that end, Civitas is
     committed to demonstrating industry-leading alignment with its community
     stakeholders through transparent communication, safe and responsible
     operations, and innovative community projects.




                                          10
 Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 11 of 21




COMMENTARY

Eric Greager, President and Chief Executive Officer of Bonanza Creek, said, “We
are actively building one of the most durable and profitable producers in the DJ
Basin. Our combination with Crestone is just one early marker of what we hope to
achieve as Civitas, as we establish ourselves as the preferred consolidation partner
in the DJ Basin and work toward becoming one of the top energy producers in the
nation.”

Tom Tyree, Chief Executive Officer of Extraction, said, “Crestone brings to
Civitas complementary, premium assets at the front end of the cost curve, along
with common organizational and community values, including an aggressive
commitment to sustainability. We look forward to creating significant value for
all stakeholders and furthering Civitas’ standing as an ESG leader among oil and
gas producers in Colorado.”

Tony Buchanon, President and Chief Executive Officer of Crestone, said, “The
benefits of in-basin consolidation are compelling, and we are pleased to become
part of the dynamic enterprise that is Civitas. Crestone has long been a leader in
safety and sustainability issues, and we look forward to continuing that leadership
at Civitas.”

“Over the past five years of our investment in Crestone, the company has
demonstrated its commitment to operational strength and efficiency, along with
its introduction of innovative sustainability practices. The combination of
Crestone with Civitas creates a stronger platform in the DJ Basin with significant
free cash flow and the potential to continue value creation,” said Michael Hill,
Managing Director and Americas Head of Sustainable Energy, CPP Investments.

GOVERNANCE AND TRANSACTION DETAILS

Following the closing of the transaction with Crestone, Civitas’ board of directors
will increase from eight to nine. Each of Bonanza Creek and Extraction will
designate four directors, with CPP Investments designating one director. All
board members will stand for re-election annually. As previously announced,
Bonanza Creek President and Chief Executive Officer, Eric Greager, will serve as
President and CEO of Civitas.

“Our board will reflect exceptional competence, diversity, and governance
standards, consistent with our focus on share price performance and our
commitment to industry-leading sustainability practices. We also warmly
welcome a CPP Investments director designee to Civitas,” commented Ben Dell,
current Chair of the Board of Extraction, who will serve as Chair of Civitas.

Under the terms of the definitive agreement, shareholders of Crestone will
exchange 100% of the equity interests in Crestone for approximately 22.5 million



                                        11
        Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 12 of 21




       shares of Bonanza Creek common stock. Upon completion of the all-stock
       transaction, Bonanza Creek and Extraction shareholders will each own
       approximately 37% of Civitas and Crestone shareholders, including CPP
       Investments, will own approximately 26% of Civitas. The Company will be
       headquartered in Denver, Colorado.

       The Crestone transaction, which is expected to close immediately following the
       Bonanza Creek/Extraction merger in the fall of 2021, has been unanimously
       approved by the boards of directors of Bonanza Creek, Extraction and Crestone,
       and fully approved by Crestone’s shareholders. Kimmeridge Energy and CPP
       Investments have entered into support agreements to vote in favor of the
       transaction. The transaction is subject to customary closing conditions, including
       approvals by Bonanza Creek shareholders and consummation of the Bonanza
       Creek / Extraction merger.

       ADVISORS

       J.P. Morgan Securities LLC is serving as financial advisor and Vinson & Elkins
       LLP is serving as legal advisor to Bonanza Creek. Petrie Partners Securities, LLC
       is serving as financial advisor and Kirkland & Ellis LLP is serving as legal
       advisor to Extraction. Jefferies LLC is serving as lead financial advisor, TD
       Securities (USA) LLC is serving as financial advisor, and Gibson, Dunn &
       Crutcher LLP is serving as legal advisor to Crestone.

                     FALSE AND MISLEADING STATEMENTS
          AND/OR MATERIAL OMISSIONS IN THE REGISTRATION STATEMENT

       23.    On August 27, 2021, the Company authorized the filing of the Registration

Statement with the SEC.       The Registration Statement recommends that the Company’s

shareholders vote in favor of the Proposed Transactions.

       24.    Defendants were obligated to carefully review the Registration Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transactions, in violation of Sections 14(a) and 20(a) of the Exchange Act.




                                               12
        Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 13 of 21




                    Material False and Misleading Statements or Material
             Misrepresentations or Omissions Regarding the Financial Projections

       25.      The Registration Statement contains projections prepared by the Company’s and

Just Eat’s management concerning the Proposed Transactions, but fails to provide material

information concerning such.

       26.      The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections.1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy.2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       27.      In order to make management’s projections included in the Registration Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       28.      Specifically, with respect to all sets of projections, the Company must disclose the

line item projections for the financial metrics that were used to calculate the non-GAAP

measures, including: (i) Adjusted EBITDA; and (ii) Levered Free Cash Flow.


1
   See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                 13
           Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 14 of 21




       29.      The Registration Statement fails to disclose any financial projections prepared by

the Company’s management in connection with the Proposed Transactions. Any such projections

should be disclosed to the Company’s shareholders.

       30.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transactions. Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                       Material False and Misleading Statements or Material
                    Misrepresentations or Omissions Regarding the Sales Process

       31.      The Registration Statement contains information concerning the background of

the Proposed Transactions, but fails to disclose material information concerning such.

       32.      First, the Registration Statement fails to disclose sufficient information

concerning the number and nature of all confidentiality agreements entered into between

Bonanza and any interested third party during the sales process, as well as whether any

agreement contained “don’t-ask, don’t waive” or standstill provisions, and if so, the specific

conditions, if any, under which such provisions would fall away or prevent parties from

submitting a bid.

       33.      The Registration Statement fails to adequately disclose communications regarding

post-transaction employment during the negotiation of the underlying transaction which must be

disclosed to stockholders.

       34.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transactions.



                                                14
         Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 15 of 21




                    Material False and Misleading Statements or Material
                Misrepresentations or Omissions Regarding the Financial Opinions

       35.     The Registration Statement contains the financial analyses and opinion of J.P.

Morgan Securities LLC (“J.P. Morgan”) and Petrie Partners Securities, LLC (“Petrie Partners”)

concerning the Proposed Transactions, but fails to provide material information concerning such.

       36.     With respect to J.P. Morgan’s Public Trading Multiples analysis, the Registration

Statement fails to disclose the individual multiples and metrics for each of the companies

observed by J.P. Morgan in the analysis.

       37.     With respect to J.P. Morgan’s Net Asset Value Analysis, the Registration

Statement fails to disclose: (i) the Company and Extraction’s present value, as of March 31,

2021; (ii) the inputs and assumptions underlying J.P. Morgan’s use of the range of discount rates

from 12.25% to 14.25%; (iii) the number of fully diluted shares outstanding of Extraction and

Bonanza common stock; and (iv) the weighted average cost of capital of Bonanza.

       38.     With respect to Petrie Partners’ Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) the individual inputs and assumptions underlying the use of after-

tax discount rates ranging from 8% to 35%; (ii) estimated long term debt as of March 31, 2021;

and (iii) estimated net working capital as of March 31, 2021; and (iv) the number of fully diluted

shares for each of the companies.

       39.     With respect to Petrie Partners’ Property Transaction Analysis, the Registration

Statement fails to disclose the individual multiples and metrics for each of the transactions

observed in the analysis.

       40.     With respect to Petrie Partners’ Capital Market Comparison Analysis, the

Registration Statement fails to disclose the individual multiples and metrics for each of the

companies observed in the analysis.



                                                15
           Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 16 of 21




          41.   With respect to Petrie Partners’ Corporate Transaction Analysis, the Registration

Statement fails to disclose the individual multiples and metrics for each of the transactions

observed in the analysis.

          42.   With respect to Petrie Partners’ Going Concern Analysis, the Registration

Statement fails to disclose: (i) the individual inputs and assumptions underlying Petrie Partners’

application of multiples used in the analysis; and (ii) the individual inputs and assumptions

underlying Petrie Partners’ use of the discount rates in the analysis.

          43.   When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

          44.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                             COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the



                                                  16
         Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 17 of 21




use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       47.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       48.     Defendants have issued the Registration Statement with the intention of soliciting

shareholders support for the Proposed Transactions. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement, which fails to provide critical

information regarding, among other things, the financial projections for the Company.

       49.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to shareholders although they could have done so without extraordinary effort.




                                                     17
         Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 18 of 21




       50.      The Defendants knew or were negligent in not knowing that the Registration

Statement is materially misleading and omits material facts that are necessary to render it not

misleading. The Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transactions.

       51.      The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the

sections of the Registration Statement identified above to be materially incomplete and

misleading. Indeed, the Defendants were required to be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       52.      The Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement. The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

the Defendants were intricately involved in the process leading up to the signing of the Merger

Agreements and the preparation of the Company’s financial projections.

       53.      The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transactions.

       54.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s




                                                18
           Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 19 of 21




equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          55.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          56.   The Individual Defendants acted as controlling persons of Bonanza within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Bonanza, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Registration Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of the Company, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          57.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

          58.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed



                                                  19
         Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 20 of 21




Transactions. They were thus directly involved in preparing this document.

       59.     In addition, as set forth in the Registration Statement sets forth at length and

described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreements. The Registration Statement purports to describe the various

issues and information that the Individual Defendants reviewed and considered. The Individual

Defendants participated in drafting and/or gave their input on the content of those descriptions.

       60.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       61.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       62.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transactions;

       B.      Directing the Individual Defendants to disseminate an Amendment to the

Registration Statement that does not contain any untrue statements of material fact and that states




                                                20
         Case 1:21-cv-07618-VEC Document 1 Filed 09/13/21 Page 21 of 21




all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: September 13, 2021                                      Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway,
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 21
